Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 09/16/2020. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3, 6, 7, 9-13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0220760 (“Kolar”), and further in view of U.S. Pub. No. 2017/0310541 (“Jin”).

Regarding claim 1, Kolar teaches a method, comprising: 
receiving, by a computing device, network data including network parameters of an access network having a plurality of connected devices (“During operation, network data collection platform 304 may receive a variety of data feeds that convey collected data 334 from the devices of branch office 306 and campus 308, as well as from network services and network control plane functions 310,” ¶ [0047]; also ¶ [0048] describing various information included in the data feeds); 
generating, by the computing device, analytics data (“predictions by analyzer 312,” ¶ [0058]) using the network parameters and information from the plurality of connected devices of the access network (“Analyzer 312 may characterize such patterns by the nature of the device (e.g., device type, OS) according to the place in the network, time of day, routing topology, type of AP/WLC, etc., and potentially correlated with other network metrics (e.g., application, QoS, etc.),” ¶ [0051]); 
identifying, by the computing device, a classification of a network issue using an issue detection model and the analytics data (“problem labeler 406 may employ a machine learning-based anomaly detection model, to detect network problems 
determining, by the computing device, a solution to the network issue (“At step 825, as detailed above, the network assurance system may cause the performance of a mitigation action in the network based on the set of assigned tags that frequently co-occur with the positively-labeled time periods,” ¶ [0092]) using the classification and the network parameters (“At step 820, the network assurance system may determine a set of the assigned tags that frequently co-occur with the positively-labeled time periods in which problems are detected in the network, as described in greater detail above. In some cases, the system may simply perform a count of the number of times a given tag co-occurred with a given type of problem. In further embodiments, the system may also leverage predictive metrics, such as precision and recall, which measure the predictive strength of the trait/tag,” ¶ [0091]); and 
providing, by the computing device, a graphical user interface indicating the classification of the network issue (“one mitigation action that interpretable modeler 410 may perform regarding detected network problems is to send a description of the problem for review by a network administrator, along with easily interpretable patterns that may explain the cause of the problem,” ¶ [0077]; “interface 318 may present data indicative of the state of the monitored network, current or predicted issues in the 
Kolar fails to teach providing, by a computing device, a graphical user interface indicating a solution to a network issue. Jin teaches providing a graphical user interface indicating a solution to a network issue (Fig. 6, 80(B) depicting a recommended fix). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the a GUI presenting a recommended fix, as taught by Jin, into Kolar, in order to aid a field technician in taking corrective action.

Regarding claim 11, Kolar teaches a system, comprising: 
one or more processors coupled to memory (Fig. 2, 220 coupled to 240), the one or more processors configured (¶ [0064]) to: 
receive network data including network parameters of an access network having a plurality of connected devices (“During operation, network data collection platform 304 may receive a variety of data feeds that convey collected data 334 from the devices of branch office 306 and campus 308, as well as from network services and network control plane functions 310,” ¶ [0047]; also ¶ [0048] describing various information included in the data feeds);  
generate analytics data (“predictions by analyzer 312,” ¶ [0058]) using the network parameters and information from the plurality of connected devices of the access network (“Analyzer 312 may characterize such patterns by the nature of the device (e.g., device type, OS) according to the place in the network, time 
identify a classification of a network issue using an issue detection model and the analytics data (“problem labeler 406 may employ a machine learning-based anomaly detection model, to detect network problems automatically from measurements collected from the monitored network,” ¶ [0067]; “calculating metrics that measure the association between a "trait" and "positive labels."…the metrics provide a way to measure the impact of a trait and rank traits. In turn, interpretable modeler 410 can present the most impactful traits for review by a user,” ¶ [0076]);
determine a solution to the network issue (“At step 825, as detailed above, the network assurance system may cause the performance of a mitigation action in the network based on the set of assigned tags that frequently co-occur with the positively-labeled time periods,” ¶ [0092]) using the classification and the network parameters (“At step 820, the network assurance system may determine a set of the assigned tags that frequently co-occur with the positively-labeled time periods in which problems are detected in the network, as described in greater detail above. In some cases, the system may simply perform a count of the number of times a given tag co-occurred with a given type of problem. In further embodiments, the system may also leverage predictive metrics, such as precision and recall, which measure the predictive strength of the trait/tag,” ¶ [0091]); and 

Kolar fails to teach providing, by a computing device, a graphical user interface indicating a solution to a network issue. Jin teaches providing a graphical user interface indicating a solution to a network issue (Fig. 6, 80(B) depicting a recommended fix). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the a GUI presenting a recommended fix, as taught by Jin, into Kolar, in order to aid a field technician in taking corrective action.

Regarding claims 2 and 12, Kolar-Jin teaches the invention of claims 1 and 10, and further teaches: determining, by the computing device, that the network issue can be resolved via automatic intervention (Kolar: “interpretable modeler 410 may convert these traits into natural language insights that can be used to notify a network administrator and/or initiate automatic corrections in the monitored network,” ¶ [0080]); generating, by the computing device, network policy instructions configured to resolve the network issue (Kolar: “controller 316 may instruct an endpoint client device, networking device in branch office 306 or campus 308, or a network service or control 

Regarding claims 3 and 13, Kolar-Jin teaches the invention of claims 1 and 10, and further teaches that receiving the network data comprises receiving, by the computing device, at least one of simple network management protocol information or technical report information (Kolar: “Example data feeds may comprise, but are not limited to, management information bases (MIBS) with Simple Network Management Protocol (SNMP) v2,” ¶ [0048]).

Regarding claims 6 and 16, Kolar-Jin teaches the invention of claims 1 and 10, and further teaches: generating, by the computing device, using the issue detection model, a plurality of classifications of a second network issue (Kolar: (Kolar: “(1) extract the main patterns that cause network problems,” ¶ [0060]; “The patterns are then inferred by automatically analyzing tree 702,” ¶ [0085]); providing, by the computing device, the plurality of classifications of the second network issue for display on a user interface (Kolar: “(2) communicate the patterns to the network administrator in a simple and interpretable manner so that the administrator can act on the insights,” ¶ [0060]; 

Regarding claims 7 and 17, Kolar-Jin teaches the invention of claims 1 and 10, and further teaches that the issue detection model is at least one of a linear regression model, a logistic regression model, a decision tree model, a support vector machine model, a Naive Bayes model, a k-nearest neighbors model, a k-means model, a random forest model, a dimensionality reduction algorithm, a gradient boosting algorithm, a neural network, or a convolutional neural network (Kolar: “problem labeler 406 may employ more advanced anomaly detection techniques, such as time-series based anomaly detection or k-nearest-neighbors (KNN)-based anomaly detection,” ¶ [0067]).

Regarding claims 9 and 19, Kolar-Jin teaches the invention of claims 1 and 10, and further teaches that determining the solution to the network issue comprises generating, by the computing device, a list of suggestions based on the classification and the network parameters (Kolar: “one mitigation action that interpretable modeler 410 may perform regarding detected network problems is to send a description of the problem for review by a network administrator, along with easily interpretable patterns that may explain the cause of the problem,” ¶ [0077]; “interface 318 may present data indicative of the state of the monitored network, current or predicted issues in the network (e.g., the violation of a defined rule, etc.), insights or suggestions regarding a given condition or issue in the network, etc,” ¶ [0057]).

Regarding claims 10 and 20, Kolar-Jin teaches the invention of claims 9 and 19, and further teaches: providing, by the computing device, the list of suggestions in at least one first region of the user interface; and providing, by the computing device, the network parameters of the access network in at least one second region of the user interface (Jin: “the calculated, recommended and corrective information is graphically displayed including the location of the problem, the customer locations (if any) affected by the problem and the underlying data triggering the recommendation. A user, such as a field technician, can drill down on information, including current values, thresholds and historical trend line value for each identified fault signature (and other parameters),” ¶ [0094]; also Fig. 6, 80(B) depicting network information in a separate region than the recommended fix).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar-Jin as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2020/0383121 (“Sanghavi”).

Regarding claims 4 and 14, Kolar-Jin teaches the invention of claims 1 and 10, but fails to teach that receiving the network parameters further comprises: receiving, by the computing device, usage information of at least one connected device of the plurality of connected devices, the usage information including at least one of a signal strength of the connected device, a bandwidth utilization of the connected device, or device information of the connected device; and calculating, by the computing device, a ratio of the bandwidth utilization of the connected device to a provisioned bandwidth of the connected device as part of the network parameters. Sanghavi teaches receiving  usage information of at least one connected device of the plurality of connected devices, the usage information including at least one of a signal strength of the connected device, a bandwidth utilization of the connected device, or device information of the connected device (“determining the bandwidth of a high-priority network software application,” ¶ [0028]); and calculating, by the computing device, a ratio of the bandwidth utilization of the connected device to a provisioned bandwidth of the connected device as part of the network parameters (“determining the ratio of the actual bandwidth of the high-priority network software application and the bandwidth provisioned for the high-priority network software application…After determining this ratio, computer executable instructions 205 include re-provisioning the bandwidth from the high-priority network software application if the ratio is greater than an assigned .

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar-Jin as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2018/0167812 (“Nagarajamoorthy”).

Regarding claims 5 and 15, Kolar-Jin teaches the invention of claims 1 and 10, but fails to teach that generating the analytics data further comprises: identifying, by the computing device, a subset of connected devices from the plurality of devices that utilize network bandwidth above a predetermined threshold during a predetermined time period; and generating, by the computing device, the analytics data to indicate the subset of connected devices that utilize network bandwidth above the predetermined threshold during the predetermined time period. Nagarajamoorthy teaches identifying a subset of connected devices from the plurality of devices that utilize network bandwidth above a predetermined threshold during a predetermined time period (“the gateway 104 can analyze the network traffic and determine if any suspicious activity is detected. Suspicious activity can include security and/or bandwidth usage issues, such as a client device 102 downloading more data than a predefined threshold level over a period of time,” ¶ [0078]); and generating analytics data to indicate the subset of connected .

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar-Jin as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2018/0359597 (“Lazar”).

Regarding claims 8 and 18, Kolar-Jin teaches the invention of claims 1 and 10, but fails to teach that determining the solution to the network issue comprises generating, by the computing device, policy management protocol data to reconfigure a connected device of the plurality of network devices that is indicated in the analytics 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455